Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 15, 21 – 23, and dependents therein are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “average density which 
Claim 9 recites the limitation "the first front compression line" in line 2, as well as the second front compression line later in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1 – 32 is/are rejected under 35 U.S.C. 103 as being obvious over Radne (US 20200163809) in view of Noda (US 20100069874). It is additionally noted that the obviousness rejection may also apply to Hanson (US 20200138644; wherein Hanson is filed on the same date as Radne) in view of Noda.
The applied reference has a common joint inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Radne (see Fig. 4) discloses a disposable hygiene article comprising a transverse direction (x), a longitudinal direction (y) and a longitudinal centre line (A) dividing the article into left-hand and right-hand portions (I) and (II), whereby said article has a front portion, a crotch portion and a rear portion, and said article comprises a liquid-permeable topsheet, a liquid-impermeable backsheet, an absorbent core arranged between the topsheet and backsheet, wherein an outer contour of the absorbent core is defined by mutually symmetrical mirror-imaged portions arranged symmetrically about the centerline (A), and defined by first and second core edge lines, and the core is delimited by a core front edge in the 2nd Preliminary AmendmentESSPAT-241US from the leg portion start point (ao) in the crotch portion to an endpoint (ai) in the rear portion, and wherein: the second region has an average density which is at least 20%, preferably at least 30% and most preferably at least 50% lower than the average density of the first region, the absorbent core comprises a first left rear compression line (L1) and a first right rear compression line (R1), wherein the first left and right rear compression lines mutually diverge from the longitudinal centre line in a forward direction, the first and second compression lines (L1, R1) being mutually symmetric about the longitudinal centerline, wherein the first left rear compression line (L1) extending from a front endpoint (PFL1) located at or adjacent to a transversally outer left edge of the first leg portion to a rear endpoint (PRL1) located at or adjacent to an inner right edge of the first leg portion, wherein the R1) located at or adjacent to a transversally outer right edge of the second leg portion to a rear endpoint (PRR1) located at or adjacent to an inner left edge of the second leg portion, wherein a distance G3 is defined in the transverse direction (x) between opposing mirror image-points on the first pair of rear compression lines (L1, R1), and wherein the distance G3 increases in a forward direction from a minimum distance G3min between the rear endpoints of the first pair compression lines (L1, R1) to a maximum distance G3max between the front endpoints of the first pair of compression lines (L1, R1), and wherein the distance (G3min) is a minimum distance between the left and right compression lines (L1, R1) (see Fig. 4).
However, Radne does not disclose that the first left and right rear compression lines curve away from the longitudinal centre line in a forward direction, and that the first left and first right compression lines comprise a curve. Nonetheless, Noda discloses first left and right rear compression lines (see Fig. 1a, 10; it is noted that the bend lines may include compression lines, see [0004]) that curve away from the longtidunal centre line in a forward direction (see Fig. 1a), and that the first left and first right compression lines comprise a curve (see Fig. 1a). Therefore, according to the teachings of Noda it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diverging lines of Radne to curve away from the longitudinal centre line for the benefit of better matching the natural curves of a wearer’s anatomy. 
Claims 2 through 32 are additionally rendered obvious by Radne in view of Noda.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 32 of U.S. Patent No. 11141323 (see previously applied Radne) in Noda. Please see the rejection above, wherein ‘323 does not claim curved compression lines, and the feature is rendered obvious by Noda. 
Claims 1 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 32 of U.S. Patent No. 11141323 (see previously applied Radne) in view of Noda. Please see the rejection above, wherein ‘323 does not claim curved compression lines, and the feature is rendered obvious by Noda. 
Claims 1 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 31 of U.S. Patent No. US 11123239 B2 (see previously discussed Hanson) in view of Noda. Please see the rejection above, wherein ‘239 does not claim curved compression lines, and the feature is rendered obvious by Noda. 
Claims 1 – 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and dependents therein of copending Application No. 17/293145 (US 20220000683). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘145 anticipates the features of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090292268 – disclosing a similar shaped region
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799